Citation Nr: 1712586	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic radiation disease (claimed as systemic radiation, status post gunshot with depleted uranium round), as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a back condition (claimed as chronic low back pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to February 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The Board notes that in a January 2016 VA Form 9 Substantive Appeal, the Veteran noted that he wished to have a videoconference hearing concerning the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and bronchitis.  As these issues have not been certified to the Board at this time, the Board has no jurisdiction over them.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Concerning the issue of entitlement to service connection for chronic radiation disease, in a December 2016 videoconference hearing, the Veteran testified that he was part of a study, and received treatment, for his exposure to depleted uranium at the University of Maryland, which worked with the Baltimore VA Medical Center (VAMC).  He testified that he had been part of this study for the past 16 years, since around 2000, and that twice a year, he would go to be examined.  The Veteran's claims file only contains treatment from the University of Maryland and Baltimore VAMC, concerning radiation, from April 2007 to June 2009.  

Additionally, the Board notes that the Veteran has never had a VA examination to determine if he has any residuals from his claimed radiation exposure and whether any current residuals are etiologically related to active service.  On remand, the RO should attempt to obtain and associate with the claims folder, all radiation treatment the Veteran received from the University of Maryland and Baltimore VAMC.  The RO should also schedule the Veteran an examination to determine the etiology of any radiation-related residuals.

Concerning the issue of entitlement to service connection for a low back condition, in his December 2016 videoconference hearing, the Veteran testified that he was diagnosed with degenerative disc disease (DDD) sometime between a year and a year and a half after he left active service, around 1995 to 1997.  He noted that his back condition caused pain down his legs and that he had radiculopathy.  The Veteran testified that despite not complaining about his back during active service, as an infantry soldier, he participated in many marches carrying heavy weapons and packs, and developed issues with his back.  The Board notes that the Veteran has never had a VA examination to determine if any lower back condition, to include DDD and radiculopathy, is etiologically related to active service.  On remand, the RO should schedule an examination to determine what, if any, relationship the Veteran's current low back condition has to active service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his chronic radiation disease and low back disability, to specifically include radiation treatment from the University of Maryland and the Baltimore VAMC from 2000 to the present.  As needed, signed release forms for private records should be obtained.  

All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. After the above has been completed, schedule the Veteran for an appropriate examination for his claimed chronic radiation disease.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  

The examiner is asked to address whether any diagnosed radiation disease, as due to depleted uranium and ionizing radiation, is at least as likely as not (a 50 percent or greater probability) etiologically related to active service.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any low back condition, to include DDD, as well as whether the Veteran is diagnosed with radiculopathy.  The claims folder must be made available to the examiner and he/she is requested to review the entire claims file in conjunction with the examination.  The examiner should obtain a complete history of the claimed back condition during the examination, which should be considered and documented in the examination report.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the claimed back condition.  

The examiner is specifically asked to address whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed back condition and radiculopathy are related to an injury, illness, or event sustained during active service.

4. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




